DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 5/26/2022.
Claim 9 has been canceled.
Claims 1, 8 and 15 have been amended.
Claims 1-8 and 10-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
 

Response to Arguments
In view of amendments to claims 1, 8 and 15, the prior art rejection of claims 1-20 has been withdrawn.  

Reasons for Allowance
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for providing security for Internet of Things (loT) devices (see Abstract).
The closest prior art of record, Idnani (US 20170353859) teaches a mechanism for automatically registering Internet-of-Things (IoT) devices to an end-user account of an Internet-based resource, using a gateway that the end-user previously registered to the account. Various security alternatives are described that help avoid masquerading and other attacks on the home network of the end-user (see Abstract).  In addition, PUCK (US 20170236188) teaches systems, apparatuses, and methods for more efficiently providing and implementing order management and order processing services to one or more tenants of a multi-tenant business data processing platform. In one embodiment, processes, sub-processes, or functions within a larger order processing system may participate in an implementation of a subscriber-publisher protocol, wherein processes, sub-processes, or functions “publish” notifications and/or related information about “events” for consumption by subscribing processes, sub-processes, or functions. The subscribing processes, sub-processes, or functions may then use information about an event to trigger a related or dependent aspect of the order processing system (see Abstract). 
However, the closest prior art of record fails to anticipate or render obvious the recited features of  
receiving, at an edge device in a network, a data packet from an Internet of Things (loT) device; 
determining, at the edge device, whether a signature associated with the loT device exists, wherein the signature includes network layer information about the loT device, and wherein a set of fields to include in the signature is determined using a machine learning model; 
validating the data packet using all fields of the data packet responsive to determining that the signature does not exist; 
applying, by the edge device, a set of rules to provide security for the loT device by validating the loT device based on the validated data packet; and 
responsive to the loT device being validated based on the validated data packet and the applied set of rules, processing, by the edge device, the data packet from the loT device, as in independent claims 1, 8 and 15.  
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-7, 10-14 and 16-20 being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below,
Gehrmann (US 20180295101) SYSTEMS, METHODS, AND DEVICES TO DEFEND AGAINST ATTACKS.
KAUSHIK (US 20180191756) HEURISTICS-BASED IDENTIFICATION OF IOT (INTERNET OF THINGS) ATTACKS IN WI-FI.
Liu (US 20180092151) IOT DEVICE MANAGEMENT USING MULTI-PROTOCOL INFRASTRUCTURE NETWORK DEVICES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431